ORDER

PER CURIAM.
Appellant, Anheuser Busch Companies, Inc. (“Employer”), appeals the final award entered by the Labor and Industrial Relations Commission (“the Commission”). The Commission reversed the decision of Administrative Law Judge Edwin J. Koh-ner (“the ALJ”) and found Employer to be liable to Respondent, Dianne Vogt (“Claimant”), for $5,954.10 in medical expenses, and $24,198.02 in permanent partial disability benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.